Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          DETAILED ACTION
Claims 1-30 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                                                                    Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
                The following claim limitations, of claim 29, “means for receiving, means for determining, means for receiving”  without reciting sufficient structure to achieve the functions or being preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 0256-0266 discloses means for receiving a downlink control information (DCI) message having a DCI format, the DCI message scheduling a downlink data communication over a single component carrier or multiple component carriers; means for determining, based on the received DCI message, whether the downlink data communication is scheduled over the single component carrier or the multiple component carriers; and means for receiving, based on the determining, the downlink data communication over the single component carrier or the multiple component carriers, described above. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim limitations recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 11-18, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2014/0086184 A1) in view of Cirik et al. (US 2020/0100154 A1).
Regarding claim 1, Guan discloses a method of wireless communication performed by a user equipment, the method comprising (Fig. 2 a method of wireless communication performed by a UE): receiving a downlink control information (DCI) message having a DCI format (paragraph 0039-0042 disclose A terminal obtains transmission mode information of each carrier of N carriers configured by a network device for the terminal, where N is a natural number greater than 1. Receiving a PDCCH (DCI message) corresponding to DCI format indicated by the network device among the set of candidate DCI formats), the DCI message scheduling a downlink data communication over a single component carrier or multiple component carriers (paragraph 0039-0042 disclose receiving scheduling information includes a terminal obtains transmission mode information of each carrier of N carriers configured by a network device for the terminal, where N is a natural number greater than 1. A set of candidate DCI formats includes at least a first DCI format and a second DCI format, where the first DCI format carries jointly coded scheduling information of at least two carriers of N carriers, and the second DCI format carries separately coded scheduling information of one carrier of the N carriers); determining, based on the received DCI message, whether the downlink data communication is scheduled over the single component carrier or the multiple component carriers (Paragraphs 0039-0045 disclose a network device configures N carriers for the UE by using RRC dedicated signaling, where N is a natural number greater than 1. In this embodiment, for example, N equals 3. It is assumed that three carriers are CC0 (main carrier), CC1, and CC2, and MIMO mode is not applied in the uplink. Under each transmission mode, there are two DCI formats. It is assumed that the downlink transmission modes of the three carriers correspond to DCI formats B, C, and D respectively, and DCI formats 0 (the DCI of non-MIMO mode in the uplink is DCI 0 only) and 1A corresponding to the common transmission mode are uniformly denoted by A).
Guan does not disclose the mechanism of receiving, based on the determining, the downlink data communication over the single component carrier or the multiple component carriers.
In an analogous art, Cirik discloses receiving, based on the determining, the downlink data communication over the single component carrier or the multiple component carriers (Paragraph 0167 discloses the information in the DCI formats for downlink scheduling may comprise at least one of: an identifier of a DCI format; a carrier indicator; a frequency domain resource assignment etc.  The wireless device may monitor the one or more PDCCHs, for example, in order to find possible allocation if its downlink reception is enabled. The wireless device may receive one or more downlink data packets on one or more PDSCH scheduled by the one or more PDCCHs, for example, if the wireless device successfully detects the one or more PDCCHs (See paragraph 0101). Paragraphs 0118-0119 discloses a base station may configure a wireless device with one or more UL and DL BWP pairs, for example, to enable BA on the PCell. To enable BA on SCells (e.g., for CA), a base station may configure a wireless device at least with one or more DL BWPs. A wireless device may monitor a PDCCH for detecting DCI in one or more configured CORESETs (multiple carriers), see paragraphs 0196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cirik to the system of Guan to provide a wireless device may send (e.g., transmit) one or more beam management reports to a base station . In one or more beam management reports, a wireless device 110 may indicate one or more beam pair quality parameters (Paragraph 0113).
Regarding claims 16, 29 and 30,  claims 16, 29 and 30 comprise substantially similar limitations as claimed above in claim 1. A user equipment, comprising: a transceiver and processors (Fig. 32, element 3201 and element) configured to perform the steps of claim 1.
Regarding claim 2 and 17, Guan discloses wherein the determining whether the downlink data communication is scheduled over the single component carrier or the multiple component carriers includes: (Paragraphs 0039-0045 disclose a network device configures N carriers for the UE by using RRC dedicated signaling, where N is a natural number greater than 1. In this embodiment, for example, N equals 3. It is assumed that three carriers are CC0 (main carrier), CC1, and CC2, and MIMO mode is not applied in the uplink. Under each transmission mode, there are two DCI formats. It is assumed that the downlink transmission modes of the three carriers correspond to DCI formats B, C, and D respectively, and DCI formats 0 (the DCI of non-MIMO mode in the uplink is DCI 0 only) and 1A corresponding to the common transmission mode are uniformly denoted by A), determining whether the DCI message has a first format associated with the single component carrier or a second format associated with the multiple component carriers (paragraph 0039-0042 disclose receiving scheduling information includes a terminal obtains transmission mode information of each carrier of N carriers configured by a network device for the terminal, where N is a natural number greater than 1. A set of candidate DCI formats includes at least a first DCI format and a second DCI format, where the first DCI format carries jointly coded scheduling information of at least two carriers of N carriers, and the second DCI format carries separately coded scheduling information of one carrier of the N carriers). 
Regarding claim 3 and 18, Guan discloses determine whether the received DCI message was received in a first search space associated with the single component carrier or a second search space associated with the multiple component carriers (Paragraph 0067, 0069-0073 disclose the UE may further determine search space for each DCI format in the set of candidate DCI formats, and detect the PDCCH corresponding to each DCI format blindly in the search space. The search space may be located in a control region in the first three symbols of the LTE system, and correspondingly, the UE detects the PDCCH according to a common reference symbol; or the search space may be located in a data region in other than the first three symbols of the LIE system). 
Regarding claim 4, Guan discloses wherein the receiving the DCI message includes receiving the DCI message in the first search space associated with the single component carrier. (Paragraph 0067, 0069-0073 disclose the UE may further determine search space for each DCI format in the set of candidate DCI formats, and detect the PDCCH corresponding to each DCI format blindly in the search space. The search space may be located in a control region in the first three symbols of the LTE system, and correspondingly, the UE detects the PDCCH according to a common reference symbol; or the search space may be located in a data region in other than the first three symbols of the LIE system). 
Regarding claim 5, Guan discloses wherein the receiving the DCI message includes receiving the DCI message in the second search space associated with the multiple component carriers. (Paragraph 0067, 0069-0073 disclose the UE may further determine search space for each DCI format in the set of candidate DCI formats, and detect the PDCCH corresponding to each DCI format blindly in the search space. The search space may be located in a control region in the first three symbols of the LTE system, and correspondingly, the UE detects the PDCCH according to a common reference symbol; or the search space may be located in a data region in other than the first three symbols of the LIE system). 
Regarding claims 11 and 24, Cirik discloses wherein the DCI message includes a first hybrid automatic repeat request (HARQ) process ID associated with a first component carrier and a second HARQ process ID associated with a second component carrier (Paragraph 0101-0105, 0164, 0167 discloses the downlink assignment may comprise parameters indicating at least one of a modulation and coding format; resource allocation; and/or HARQ information related to the DL-SCH. The information in the DCI formats for downlink scheduling may comprise at least one of: an identifier of a DCI format; a carrier indicator; a frequency domain resource assignment; a time domain resource assignment; a time resource allocation; a bandwidth part indicator, a HARQ process number; one or more MCS; one or more NDI; one or more RV; MIMO related information; a downlink assignment index (DAI); PUCCH resource indicator, PDSCH-to-HARQ feedback timing indicator). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cirik to the system of Guan to provide a wireless device may send (e.g., transmit) one or more beam management reports to a base station . In one or more beam management reports, a wireless device 110 may indicate one or more beam pair quality parameters (Paragraph 0113).

Regarding claims 12 and 25, Cirik discloses determine the downlink data communication scheduled by the DCI message includes a first retransmission associated with the first HARQ process ID and a second retransmission associated with the second HARQ process ID. (Paragraph 0101-0105, 0164, 0167 discloses the downlink assignment may comprise parameters indicating at least one of a modulation and coding format; resource allocation; and/or HARQ information related to the DL-SCH. The information in the DCI formats for downlink scheduling may comprise at least one of: an identifier of a DCI format; a carrier indicator; a frequency domain resource assignment; a time domain resource assignment; a time resource allocation; a bandwidth part indicator, a HARQ process number; one or more MCS; one or more NDI; one or more RV; MIMO related information; a downlink assignment index (DAI); PUCCH resource indicator, PDSCH-to-HARQ feedback timing indicator). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cirik to the system of Guan to provide a wireless device may send (e.g., transmit) one or more beam management reports to a base station . In one or more beam management reports, a wireless device 110 may indicate one or more beam pair quality parameters (Paragraph 0113).
Regarding claims 13 and 26, Cirik discloses receive the DCI message including a HARQ process ID associated with a first component carrier and a second component carrier. (Paragraph 0101-0105, 0164, 0167 discloses the downlink assignment may comprise parameters indicating at least one of a modulation and coding format; resource allocation; and/or HARQ information related to the DL-SCH. The information in the DCI formats for downlink scheduling may comprise at least one of: an identifier of a DCI format; a carrier indicator; a frequency domain resource assignment; a time domain resource assignment; a time resource allocation; a bandwidth part indicator, a HARQ process number; one or more MCS; one or more NDI; one or more RV; MIMO related information; a downlink assignment index (DAI); PUCCH resource indicator, PDSCH-to-HARQ feedback timing indicator). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cirik to the system of Guan to provide a wireless device may send (e.g., transmit) one or more beam management reports to a base station . In one or more beam management reports, a wireless device 110 may indicate one or more beam pair quality parameters (Paragraph 0113).
Regarding claims 14 and 27, Cirik discloses receive the DCI message over a physical downlink control channel (PDCCH) of a secondary cell (Paragraph 0107, 0141, 0189); and receive at least a first part of the downlink data communication over a physical downlink shared channel (PDSCH) of a primary cell (Paragraph 0167 discloses the information in the DCI formats for downlink scheduling may comprise at least one of: an identifier of a DCI format; a carrier indicator; a frequency domain resource assignment etc.  The wireless device may monitor the one or more PDCCHs, for example, in order to find possible allocation if its downlink reception is enabled. The wireless device may receive one or more downlink data packets on one or more PDSCH scheduled by the one or more PDCCHs, for example, if the wireless device successfully detects the one or more PDCCHs (See paragraph 0101). Paragraphs 0118-0119 discloses a base station may configure a wireless device with one or more UL and DL BWP pairs, for example, to enable BA on the PCell. To enable BA on SCells (e.g., for CA), a base station may configure a wireless device at least with one or more DL BWPs. A wireless device may monitor a PDCCH for detecting DCI in one or more configured CORESETs (multiple carriers), see paragraphs 0196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cirik to the system of Guan to provide a wireless device may send (e.g., transmit) one or more beam management reports to a base station . In one or more beam management reports, a wireless device 110 may indicate one or more beam pair quality parameters (Paragraph 0113).
Regarding claims 15 and 28, Cirik discloses receive at least a second part of the downlink data communication over a PDSCH of the secondary cell (Paragraph 0193, 0195). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cirik to the system of Guan to provide a wireless device may send (e.g., transmit) one or more beam management reports to a base station . In one or more beam management reports, a wireless device 110 may indicate one or more beam pair quality parameters (Paragraph 0113).

Claims 6-7, 10 and 19-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. in view of Cirik et al. and further in view of Hong (US 2014/0044085 A1).
Regarding claims 6 and 19, the combination of Guan and Cirik don’t disclose the mechanism of claims 6 and 19.
In an analogous art, Hong discloses determine whether at least one field of the DCI message indicates the downlink data communication is scheduled over the single component carrier or the multiple component carriers (Paragraphs 0198-0199, 0291 discloses the base station may indicate a sub group of component carriers and the size of a resource block group corresponding to the sub group as shown in Table 9 by delivering code points 5 to 7 of the CIF. Component carrier sub groups 0 to 2 may be constituted of a single specific component carrier or a plurality of component carriers or may indicate all of the component carriers. The UE receives a DCI-mapped PDCCH including a CIF indicating multiple component carriers). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hong to the modified system of Guan and Cirik to provide a method of efficiently performing resource allocation for multiple cells or multiple component carriers (Abstract, Cirik). 
Regarding claims 7 and 20, the combination of Guan and Cirik don’t disclose the mechanism of claims 7 and 20.
In an analogous art, Hong discloses wherein the at least one field includes a first field associated with a first component carrier and a second field associated with a second component carrier (Paragraphs 100, 0173, 0198-0199, 0291 discloses the base station may indicate a sub group of component carriers and the size of a resource block group corresponding to the sub group as shown in Table 9 by delivering code points 5 to 7 of the CIF. Component carrier sub groups 0 to 2 may be constituted of a single specific component carrier or a plurality of component carriers or may indicate all of the component carriers. The UE receives a DCI-mapped PDCCH including a CIF indicating multiple component carriers. The CIF is an individual field indicating at least one component carrier that is allocated to a specific UE. In cross-carrier scheduling, the UE may identify through the CIF which component carrier the received control information on the PDCCH is for. Presently, in LTE-A, a three-bit field is allocated to the CIF to indicate up to five component carriers). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hong to the modified system of Guan and Cirik to provide a method of efficiently performing resource allocation for multiple cells or multiple component carriers (Abstract, Cirik). 
Regarding claims 10 and 23, the combination of Guan and Cirik don’t disclose the mechanism of claims 10 and 23.
In an analogous art, Hong discloses determine the downlink data communication is scheduled over the multiple component carriers based on the first field and the second field having values that are assigned for the respective primary purpose of the first and second fields. (Paragraphs 100, 0173, 0198-0199, 0291 discloses the base station may indicate a sub group of component carriers and the size of a resource block group corresponding to the sub group as shown in Table 9 by delivering code points 5 to 7 of the CIF. Component carrier sub groups 0 to 2 may be constituted of a single specific component carrier or a plurality of component carriers or may indicate all of the component carriers. The UE receives a DCI-mapped PDCCH including a CIF indicating multiple component carriers. The CIF is an individual field indicating at least one component carrier that is allocated to a specific UE. In cross-carrier scheduling, the UE may identify through the CIF which component carrier the received control information on the PDCCH is for. Presently, in LTE-A, a three-bit field is allocated to the CIF to indicate up to five component carriers). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hong to the modified system of Guan and Cirik to provide a method of efficiently performing resource allocation for multiple cells or multiple component carriers (Abstract, Cirik). 
Claims 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. in view of Cirik et al. and further in view of Hong (US 2014/0044085 A1) and further in view of Xiong et al. (US 2021/0136806 A1).
Regarding claims 8 and 21, the combination of Guan and Cirik don’t disclose the mechanism of claims 8 and 21.
In an analogous art, Hong discloses determining the downlink data communication is scheduled over the single component carrier based on at least one of the first field or the second field having a value that is not assigned for a primary purpose of the respective field  (Paragraphs 100, 0173, 0198-0199, 0291 discloses the base station may indicate a sub group of component carriers and the size of a resource block group corresponding to the sub group as shown in Table 9 by delivering code points 5 to 7 of the CIF. Component carrier sub groups 0 to 2 may be constituted of a single specific component carrier or a plurality of component carriers or may indicate all of the component carriers. The UE receives a DCI-mapped PDCCH including a CIF indicating multiple component carriers. The CIF is an individual field indicating at least one component carrier that is allocated to a specific UE. In cross-carrier scheduling, the UE may identify through the CIF which component carrier the received control information on the PDCCH is for. Presently, in LTE-A, a three-bit field is allocated to the CIF to indicate up to five component carriers). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hong to the modified system of Guan and Cirik to provide a method of efficiently performing resource allocation for multiple cells or multiple component carriers (Abstract, Cirik). 
The combination of Guan, Cirik and Hong don’t disclose the second field having a value that is not assigned for a primary purpose of the respective field.
In an analogous art, Xiong discloses or the second field having a value that is not assigned for a primary purpose of the respective field  (Paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiong to the modified system of Guan, Cirik and Hong to provide a method of time domain resource allocation techniques and frequency domain resource allocation techniques for systems operating above at or 52.6 GHz carrier frequencies (Abstract, Xiong). 
Regarding claims 9 and 22, the combination of Guan, Cirik and Hong don’t disclose the mechanism of claims 9 and 22.
In an analogous art, Xiong discloses wherein the value is not assigned for a frequency domain resource allocation (FDRA) (Paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiong to the modified system of Guan, Cirik and Hong to provide a method of time domain resource allocation techniques and frequency domain resource allocation techniques for systems operating above at or 52.6 GHz carrier frequencies (Abstract, Xiong). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pelletier et al. (US 2018/0123769 A1) discloses One or more DCI may contain control signaling for multiple carriers or cell and/or control signaling for multiple transmissions spread across multiple transmission time intervals (TTIs). The one or more DCI may be embedded in a PDSCH transmission to a WTRU. A PDCCH/E-PDCCH, for example a single PDCCH/E-PDCCH, may contain control signaling for multiple carriers or TTIs. The single PDCCH/E-PDCCH may include a single DCI that carries control signaling for multiple carriers or TTIs. The single PDCCH/E-PDCCH may include a plurality of DCI that carry control signaling for multiple carriers or TTIs. One or more, or each of the DCI may carry control signaling for a different carrier (Paragraphs 0074, 0081, 0103).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413